Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action
DETAILED ACTIONClaim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1, 6-12, 17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record DIAO (US-PGPUB-NO:  US20170212968)(As to claim 1, DIAO discloses):1. A computer-implemented method of verifying a hardware design for an integrated circuit [Para. 3: "formal verification", "integrated circuits (IC)"] that implements a function that is exponential in an input variable x over a set of values of x [Para. 42: "exponential process"; Para. 28, “arithmetic circuit verification”], the method comprising, in one or more processors [Para. 93: "processor"]:formally verifying that a first instantiation of the hardware design has a constant multiplication relationship between consecutive values of x in the set of values of x [Para. 91, as highlighted below, particularly toward the variable X];
    PNG
    media_image1.png
    264
    582
    media_image1.png
    Greyscale
and verifying that a second instantiation of the hardware design generates an expected output for at least one non-zero value of x in the set of values of x [Para. 91 above, excludes complex arithmetic logics, which thereby excludes any imaginary numbers as well as any non-zero values].(As to claim 6, DIAO discloses):6. The method of claim 1, further comprising outputting one or more signals indicating whether the formal verification and/or the verification was successful [Para. 3: "formal verification", "integrated circuits (IC)"; note: verification includes both successful and not successful outcome].(As to claim 7, DIAO discloses):7. The method of claim 1, further comprising, in response to determining that the formal verification or the verification was not successful [Para. 3: "formal verification", "integrated circuits (IC)"; note: verification includes both successful and not successful outcome], modifying the hardware design to generate a modified hardware design [Para. 45: "circuit design"].(As to claim 8, DIAO discloses):8. The method of claim 7, further comprising repeating the formal verification and the verification for the modified hardware design [Para. 45: "new", "design "].(As to claim 9, DIAO discloses):9. The method of claim 1, further comprising, in response to determining that the formal verification and the verification were successful [Para. 3: "formal verification", "integrated circuits (IC)"; note: verification includes both successful and not successful outcome], manufacturing, using an integrated circuit manufacturing system, the integrated circuit according to the hardware design [Para. 103: "manufacture can refer to a manufactured single component or multiple components"; note: the components are actually referring to integrated circuit].(As to claim 10, DIAO discloses):10. The method of claim 9, wherein manufacturing, using an integrated circuit manufacturing system, the integrated circuit according to the hardware design comprises [Para. 103: "manufacture can refer to a manufactured single component or multiple components"; note: the components are referring to integrated circuit]:processing [Para. 26 refer to: "processing"], using a layout processing system [Para. 93: "processing system"], the hardware design so as to generate a circuit layout description of the integrated circuit [Para. 28, 45: "circuit", "design"];and manufacturing [Para. 103], using an integrated circuit generation system [Para. 25: "integrated", "circuitry", "system"], the integrated circuit according to the circuit layout description [Para. 28: "circuitry", "macros" (i.e. software codes for circuits including schematic and layout].(As to claim 11, DIAO discloses):11. The method of claim 1, wherein, when processed in an integrated circuit manufacturing system, the hardware design configures the integrated circuit manufacturing system to manufacture the integrated circuit [Para. 103: "manufacture can refer to a manufactured single component or multiple components"; note: the components are referring to integrated circuit].(As to claim 17, DIAO discloses):17. Anon-transitory computer readable storage medium having stored thereon computer readable instructions that [Para. 102: "transitory computer readable"], when executed at a computer system [Para. 51: "executes", "computer system"], cause the computer system to perform the method as set forth in claim 1 [Para. 23: "computer system" (inherently: computer system having processor, memory peripherals and other necessary modules)].

Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior arts.Allowable claims are: 2-5, 13-16.
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Contact information:Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM whose telephone number is (571) 270-1507, email address: [mohammed.alam@uspto.gov] and fax number (571) 270-2507. The examiner can normally be reached on 10AM to 4PM (EST), Monday to Friday. If attempts to reach the examiner by telephone are unsuccessful, the Examiner's Supervisor, JACK CHIANG can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300./Mohammed Alam/Primary Examiner, Art Unit 2851